                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No. 4:20-CV-133-BO

HENRY HALLAGER,                                )
         Plaintiff,                            )
                                               )
              v.                               )             AMENDED ORDER
                                               )
ACCOUNT RESOLUTION SERVICES,                   )
LLC, EXPERIAN INFORMATION                      )
SOLUTIONS, INC.,                               )
           Defendants.                         )



       At the direction of the Court, the clerk issued an order redesignating this action as a

Western Division case and directing that all future documents reflect the revised case number of

5:20-CV-353-BO [DE-7].

       Due to an internal docketing error, a new case number is required for this action. All

future documents shall reflect the new case number of 5:20-CV-354-BO. No further filing

shall be made in 4:20-CV-133-BO or 5:20-CV-353-BO.

       SO ORDERED. This 7th day of July, 2020.


                                                           /s/ Peter A. Moore, Jr.
                                                           Clerk of Court




          Case 5:20-cv-00354-BO Document 9 Filed 07/07/20 Page 1 of 1
